CARPENTER, J.
This case was tried before a jury and was 'brought to recover damages sustained by the plaintiff by reason of a collision between an electric car owned and operated by the defendant, the United Electric Railways Company, and a truck owned and operated by the Petroleum Heat & Power Company. The jury returned a verdict for the plaintiff in the sum of $2,000 on the 29th of May, 1929, and in due time the defendant filed a motion for a new trial, which was based upon the usual grounds and was argued 'before this Court.
It appeared from the evidence that the plaintiff’s truck, loaded with oil, was going west on Ernest street and the electric car was going north on Eddy street, both approaching the intersection of Eddy and Ernest streets, in Providence. The driver of the truck testified that when he was 40 feet from the intersection, he saw a car approaching 300 feet from the intersection; that he continued across on Ernest street in crossing Eddy street; that the car also continued along Eddy-street toward the intersection, and that the car struck the truck at the intersection.
The evidence was conflicting as to the distances, and the case was a pure question of fact for the jury to consider. The question of the due care of the driver of the truck, the negligence of the motorman of the electric ear, the question of last clear chance, and the question as to the amount of damages were submitted to the jury, and the jury found for the plaintiff in the sum of $2,000. The Court feels that the jury were justified in their verdict and that substantial justice has been done.
For plaintiff: R. M. Greenlaw.
For defendant: Clifford Whipple & Frank McGee.
Motion for new trial denied.